              Case 2:20-cr-00111-JCC Document 30 Filed 09/03/20 Page 1 of 1



                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA,                         CASE NO. CR20-0111-JCC
10                          Plaintiff,                  MINUTE ORDER
11           v.

12    ISAIAH THOMAS WILLOUGHBY,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s unopposed motion to extend the
18   pretrial motions deadline (Dkt. No. 29). Having thoroughly considered the motion and the
19   relevant record and finding good cause, the Court hereby GRANTS the motion. Any pretrial
20   motions must be filed no later than September 17, 2020.
21          DATED this 3rd day of September 2020.
22                                                        William M. McCool
                                                          Clerk of Court
23

24                                                        s/Tomas Hernandez
                                                          Deputy Clerk
25

26


     MINUTE ORDER
     CR20-0111-JCC
     PAGE - 1
